Citation Nr: 0727998	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), status post right upper lobectomy 
and thoracotomy.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of a 
cerebrovascular accident, a heart attack, pneumonia, chronic 
renal failure, and a visual field loss as a result of surgery 
performed during hospitalization at a Department of Veterans 
Affairs facility between December 1998 and February 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
April 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO), which denied the veteran entitlement to service 
connections for chronic obstructive pulmonary disease and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for residuals of a cerebrovascular disorder, a heart 
attack, pneumonia, chronic renal failure, and a visual field 
loss.

The Board observes that issues of service connection for a 
seizure disorder, residuals of a cerebrovascular disorder to 
include chest pains, chronic renal failure as attributable to 
the veteran's service or alternatively to his COPD were also 
developed for appellate review by the RO.  However, in the 
veteran's April 2004 Substantive Appeal, he clarified that he 
was seeking VA compensation benefits for the above disorders 
under 38 U.S.C.A. § 1151 only.  Accordingly, the Board will 
not address the issues of direct or secondary service 
connection for these disorders. 

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for the residuals of a cerebrovascular disorder, a heart 
attack, pneumonia, chronic renal failure, and a visual field 
loss as a result of surgery performed during hospitalization 
at a VA facility between December 1998 and February 1999 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's COPD is related to service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 that discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection for chronic obstructive pulmonary disease, 
status post right upper lobectomy and thoracotomy

In statements on file, that veteran argues that his COPD 
originated in service or is otherwise the result of his 
period of active duty. Specifically the veteran maintains 
that in May or June 1955, in attempting to remove a smoke 
bomb from an aircraft that he was working on, the bomb 
exploded.  He states that the explosion filled the aircraft 
with smoke, causing him to be overcome by smoke and being 
taken to sick bay. 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after service discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Here none of the contemporaneous service medical records show 
complaints and/or findings referable to COPD or any other 
respiratory impairment.  On the veteran's March 1959 medical 
examination for service separation no pertinent abnormality 
was shown.  A clinical evaluation of his chest and lungs 
found no abnormality, and a chest X-ray was negative.

Post service there is no medical documentation reflecting 
clinical findings and/or complaints of COPD until the 
veteran's VA hospitalization beginning in December 1998, at 
which time COPD was noted by history.  In this case, the 
record is absent for complaints of chronic respiratory 
problems or any competent evidence linking the veteran's COPD 
to his period of service or any event thereof, including any 
claimed injury as a result of smoke exposure.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the preponderance of the evidence is against 
entitlement to service connection for this disorder.

The preponderance of the evidence is against the veteran's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for COPD, status post right upper 
lobectomy and thoracotomy is denied.


REMAND

In this case, as indicated above, the veteran has a current 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a cerebrovascular accident, a heart 
attack, pneumonia, chronic renal failure, and a visual field 
loss as a result of surgery performed during hospitalization 
at a Department of Veterans Affairs facility between December 
1998 and February 1999.  However, the RO has issued a 
statement of the case only addressing the issue of service 
connection for these claimed disorders on the basis of direct 
and secondary service connection, theories of entitlement not 
claimed by the veteran.  See VA Form 9, dated April 29, 2004.  
As a consequence, the veteran and his representative have not 
been provided a summary of the evidence and applicable laws 
and regulations governing benefits for additional disability 
due to hospital care, medical or surgical treatment, as well 
as, a discussion of how such laws and regulations affect the 
determination made by the RO in its December 2004 rating 
determination denying the benefit sought and the reason for 
such determination.   The veteran would be potentially 
prejudiced if the Board were to decide this issue on the 
merits without an applicable statement of the case.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case with respect to the veteran's 
disagreement to the December 2004 rating 
decision that denied the veteran 
entitlement to compensation under 38 
U.S.C.A. § 1151 for  residuals of a 
cerebrovascular disorder, heart attack, 
pneumonia, chronic renal failure, and a 
visual field loss. The veteran and his 
representative should clearly be advised 
of the need to file a Substantive Appeal 
following the issuance of the Statement of 
the Case if the veteran wishes to complete 
an appeal from that decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


